Citation Nr: 1141906	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  09-31 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Amrit K. Sidhu, Attorney


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1943 to March 1946.  The Veteran died in August 2008.  The appellant (or claimant) is the Veteran's widow.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which then returned the brokered claims file to the Portland, Oregon, RO, as the Veteran and appellant resided within that RO's jurisdiction.  The September 2008 rating decision had denied service connection for cause of death.  The appellant disagreed and perfected her appeal.

Though the appellant had requested a hearing before a travel board to be held at the RO, in August 2011, the appellant waived her request and submitted additional argument for consideration.   

The issues of entitlement to special monthly compensation for aid and attendance (for accrued benefits purposes only) and entitlement to service connection for supranuclear palsy, as secondary to service-connected Styme's type surgical amputation of the right foot (for accrued purposes only), have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for cause of death is REMANDED to the Department of Veterans Affairs Regional Office.  

REMAND

After the appellant submitted her claim seeking service connection for cause of the Veteran's death, the claims file was directed to a VA examiner for an opinion following a VA residuals of amputation examination, which was conducted in April 2009.  The Board finds that the April 2009 VA opinion is insufficient.  Therefore, another VA residuals of amputation review with opinion must be afforded the appellant.  

It is well established that service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of the veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  See 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.312 (West 2002); Ruiz v. Gober, 10 Vet. App. 352 (1997). 

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  Contributory cause of death is inherently one not related to the principal cause.  In order to constitute the contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. 3.312; see Lathan v. Brown, 
7 Vet. App. 359 (1995); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The April 2009 VA examiner reviewed the claims file, to include the August 2008 statement from Dr. H., the deceased Veteran's primary care physician who discussed with the Veteran the difficulties with a new fitting for his prosthetic leg that he experienced in the final months prior to his death.  The April 2009 VA examiner gave the opinion that, while there was a relationship between the supranuclear palsy and right foot amputation, it was one of balance and that the service-connected amputation disability was a "factor" that was present among other "factors" that led to the Veteran's death.  

The question before the Board is whether the Veteran's service-connected right foot amputation disability was a principal or contributory cause of death; therefore, the April 2009 VA examiner's opinion that the service connected amputation disability was merely one "factor" in the Veteran's death is inadequate.  

This case presents a medical question which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  This question must be addressed by an appropriately qualified medical professional.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  While a different VA examiner reviewed the claims file and reached an opinion in December 2010, that opinion followed a VA Mental Disorders review and considered the Veteran's service-connected depression, which had been evaluated as 30 percent disabling.  The Board finds that another VA residuals of amputation review and opinion is necessary on the relevant question of whether the Veteran's service-connected right foot amputation disability was a principal or contributory cause of death.  

As well, the Board has referred to the RO's attention what appears to be two claims that may have been pending at the Veteran's death, so that their adjudication may be completed, for accrued benefits purposes only.  In September 2005 the Veteran submitted a claim seeking service connection for supranuclear palsy, as secondary to the service-connected Styme's type surgical amputation of the right foot disability.  Though the Veteran clearly articulated the secondary service connection theory in his statement, the October 2005 VA neurological disorders examination report included the statement by the VA examiner that the Veteran and his wife told him that such a claim was not their intention, and that the claim the Veteran wanted to pursue was that his already service-connected right foot amputation disability had been aggravated by the newly-diagnosed palsy.  

Subsequently, the December 2005 rating decision denied an increase in the disability evaluation for the service-connected right foot amputation disability in excess of 40 percent, though the RO changed the diagnosis of the service connected disability to reflect that the RO had found the right foot amputation disability indeed had been aggravated by the (non-service-connected) palsy.  The rating decision made no mention and reached no decision about the original claim for secondary service connection for supranuclear palsy, as articulated by the Veteran's own September 2005 statement, as aggravated by his right foot amputation disability.  The Board notes that an oral statement to a VA examiner in the course of a VA examination is not normally sufficient to withdraw a pending claim.  See also 38 C.F.R. § 20.204 (2011).  

The Board has also considered the "implied denial rule" with regard to whether the December 2005 RO decision may have implicitly denied the Veteran's claim for service connection for supranuclear palsy.  See Munro v. Shinseki, 616 F.3d 1293, 1297-1300 (Fed. Cir. 2010) ("implicit denial rule" terminates a pending claim); Adams v. Shinseki, 568 F.3d 956, 964-65 (2009) (Fed. Cir. 2009) (the key question in the inquiry for the "implicit denial rule" is the reasonable person standard and "implicit denial rule" does not violate the due process right to receive fair notice of the RO's decision denying the claim); see also Deshotel v. Nicholson, 457 F.3d 1258, 1261-62 (Fed. Cir. 2006) (where more than one claim is filed and the RO's decision acts on one of the claims, but fails to specifically address one claim, the claim not addressed is deemed denied).  

Recently, the United States Court of Appeals for Veterans Claims (Court) provided additional guidance regarding the implicit denial rule.  In Cogburn v. Shinseki, 
24 Vet. App. 205 (2010), the Court found that the application of the implicit denial rule did not violate a claimant's constitutional rights to due process.  However, in analyzing the applicability of the implicit denial rule, the Court outlined several factors for consideration, including (1) the relatedness or specificity of the claims (i.e., whether the claims were identical or closely related); (2) the specificity of the adjudication (i.e., whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well); (3) the timing of the claims (i.e., the closer the claims are filed to one another, the more likely that a reasonable person would understand that an earlier claim was implicitly denied by the adjudication of a subsequent claim); and (4) whether the claimant was represented (i.e., relevant in determining the degree to which a pleading will be liberally construed in terms of what disability was initially claimed and how any decision based on the implicit denial doctrine is interpreted).  

The Board finds that the December 2005 RO decision did not implicitly deny the Veteran's claim for service connection for supranuclear palsy.  Although the claim for service connection for supranuclear palsy was entered at the time of the issue of increased rating for the service-connected right foot amputation residuals, and the Veteran was represented at the time of the December 2005 rating decision, the claims are not related and the adjudication was not specific enough to be clear to a reasonable person that VA intended to dispose of the claim for service connection for supranuclear palsy.  The December 2005 decision's rating of the service-connected residuals of right foot amputation disability (based on a finding that the non-service-connected supranuclear palsy aggravated the service-connected right foot amputation residuals) is not sufficiently related to the issue of secondary service connection for supranuclear palsy (involving the reverse question of whether the service-connected right foot amputation residuals aggravated the non-service-connected supranuclear palsy), and the adjudication was not specific (did not refer to the claim of service connection for supranuclear palsy being disposed of).  For this reason, the Board finds that issue of service connection for supranuclear palsy (under a secondary theory of aggravation) was not implicitly denied by the December 2005 RO decision; therefore, the Board has referred this claim (now for accrued benefits purposes) to the RO for its review and adjudication.  

Finally, the Board has also referred to the RO's attention the claim, submitted by the Veteran in April 2007 prior to his death, seeking special monthly compensation based on the need for aid and attendance.  This claim was denied by the RO in September 2007, and the Veteran entered a notice of disagreement in October 2007.  After he submitted additional evidence, the RO issued the February 2008 rating decision again denying the claim.  However, a memorandum in the claims file indicated that the RO recognized that the Veteran had requested a Decision Review Officer hearing, and there remains in the claims file a July 2008 note to RO staff to schedule the Veteran for a DRO hearing.  Therefore, it appears that the claim was still viewed by the RO as pending at the time the Veteran died in August 2008.  The RO should adjudicate this claim for special monthly compensation based on the need for aid and attendance should be completed (now for accrued benefits purposes).

Accordingly, the issue of service connection for the cause of death is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain a medical opinion, from an appropriate examiner, regarding whether the Veteran's service-connected Styme's type surgical amputation of the right foot, evaluated as 40 percent disabling, was a principal or contributory cause of death of the Veteran. 

a.  The supporting rationale must also be provided.  The claims folders must be made available to and reviewed by the examiner.  

b.  In particular, the Board notes that the claims file contains an August 2008 opinion and statement by the Veteran's private physician.  The VA examiner is asked to comment on that August 2008 letter.  

2.  Readjudicate the remanded claim for service connection for the cause of the Veteran's death.  If the benefit sought on appeal is not granted, the appellant and her attorney-representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


